   4:21-cv-03073-JFB-SMB Doc # 13 Filed: 04/12/21 Page 1 of 2 - Page ID # 60




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


JANE ROE                                            CASE NO. 4:21-CV-03073-JFB-SMB
                       Plaintiff,

        vs.
                                                      TEMPORARY RESTRAINING ORDER

ANGELA FOLTS-OBERLE, in her official;
and SCOTT FRAKES, in his official capacity,
                Defendants.




       This case comes before the Court on the Stipulation of the parties for entry of a

Temporary Restraining Order (Filing 12). Plaintiff is represented by Rebecca S. Richters and

Adam J. Sipple, ACLU Nebraska. Defendants are represented by James Campbell, Nebraska

Attorney General’s Office.

       The Court finds the parties’ agreement is fair and reasonable and that the restraining

order is hereby approved and entered.

       IT IS HEREBY ORDERED as follows:

       1. Defendants are prohibited from denying Plaintiff medical services to terminate her
       pregnancy and, for the purpose of making those services available, shall transport
       Plaintiff Jane Roe to Planned Parenthood’s Lincoln location for her appointments on
       Monday, April 12, 2021 and Tuesday, April 13, 2021, for the purpose of providing
       medical services to terminate her pregnancy, including, but not limited to any necessary
       counseling, education, surgery, and follow-up services.

       2. As agreed, Plaintiff shall pay the reasonable costs incurred by NDCS for the
       transportation and security associated with the two visits to the abortion facility by
       providing payment in the form of a cashier’s check in the sum of $355.00 to the
       Attorney General’s Office by 10:00 a.m., Monday, April 12, 2021.
4:21-cv-03073-JFB-SMB Doc # 13 Filed: 04/12/21 Page 2 of 2 - Page ID # 61




  3. Plaintiff shall also provide written confirmation from Planned Parenthood that it will
  not bill or invoice NDCS for the cost of the procedure.

  4. Within seven days of the completion of the procedure and any follow-up services,
  Plaintiffs must voluntarily dismiss her case pursuant to Rule 41(a)(1)(A)(i) by filing a
  notice of voluntary dismissal.

         SO ORDERED this 12th day of April, 2021.



                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
